Dissenting Opinion by
Mr. Justice Robekts:
Human nature being what it is, people do not generally promise to pay money to others without receiving a quid pro quo. I therefore cannot bring myself to believe that a simple judgment note with a confession *438clause can be a complete written contract wbicb covers or purports to cover the entire agreement between the parties to the note. Hence, I believe the parol evidence rule to be irrelevant in the context 'of this case.
In Gianni v. R. Russel Co., 281 Pa. 320, 126 Atl. 791 (1924), it was held that when a writing is a “contract complete within itself ‘couched in such terms as import a complete legal obligation without any uncertainty as to the object or extent of the engagement ...,’” parol evidence would not be admitted to alter the terms of the contract. 281 Pa. at 323, 126 Atl. at 792. I am unable, however, to subscribe to the view that this rule ought to be utilized when the writing involved consists of a simple judgment note containing only the unilateral undertaking of the maker. Such a document can hardly be termed a “contract complete within itself”, and should not be covered by the parol evidence rule.*
This view is entirely consonant with the general rule that it is always open to prove consideration if none is mentioned, Tasin v. Bastress, 268 Pa. 85, 110 Atl. 744 (1920); Cooper v. Potts, 185 Pa. 115, 39 Atl. 824 (1898) ; Guttmann v. Rohrer, 86 P. Supp. 506 (E.D. Pa. 1949); and with the accepted proposition that parol evidence is always competent to show want or failure of consideration, Vondersmith v. Sullenberger, 106 Pa. Super. 372, 163 Atl. 76 (1932). Any other result would in fact be both contrary to common sense and highly disruptive of accepted practice, particularly in proceedings to open judgments. A simple judgment note *439containing only the mailer’s unilateral promise to pay is simply not a “written contract [which] covers or purports to cover the entire agreement of the parties . Bardwell v. The Willis Company, 375 Pa. 503, 506, 100 A. 2d 102, 104 (1953), and the parol evidence rule accordingly should not apply.
I would vacate the judgment of the Court of Common Pleas of Allegheny County and remand the case to that Court for the taking of additional relevant evidence.
Mr. Justice Eagen joins in this dissent.

That this has always been the correct rule is clearly Illustrated by the many cases which have endorsed this result from times as early as the 19th Century, See, e.g., Davidson v. Young, 167 Pa. 265, 31 Atl. 557 (1895) ; Bown v. Morange, 108 Pa. 69 (1884) ; Lippincott v. Whitman, 83 Pa. 244 (1877) ; Ayers’s Appeal, 28 Pa. 179 (1857) ; Packer v. Hook, 16 S. & R. 327 (1827) ; Sommer v. Wilt, 4 S. & R. 19 (1818).